DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 25-34 and 44-58 in the reply filed on July 8, 2021 is acknowledged.

Claim Rejections - 35 USC § 112 - Indefinite
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments to the claims. 

Claim Rejections - 35 USC § 112 – Failure to Further Limit
The rejection under 35 U.S.C. 112(d) is withdrawn in light of the cancellation of claim 40.  

Claim Rejections - 35 USC § 103
The rejections under 35 U.S.C. 103 are withdrawn in light of the cancellation of claim 40.  



Allowable Subject Matter
Claims 44-58 are allowed.
The following is an examiner’s statement of reasons for allowance.
US 2004/0208614 (Price) teaches an optical transmitter supplying outputs based on the plurality of independent data streams (FIG. 15: collectively the electrical modulators 82 receiving plural independent data streams A, B, C, D, and supplying outputs to E/O converter 50); a laser (FIG. 15: optical source 52; [0053]: “The transmitters 20 include an optical source that provides an optical carrier and can utilize, for example, … fiber lasers, semiconductor lasers, … and other optical sources.”); and a modulator that outputs a modulated optical signal based on the plurality of outputs (FIG. 15: E/O converter 50 outputs modulated optical signal Λ0 based in the outputs from modulators 82), the optical signal including a plurality of Nyquist subcarriers based on the outputs of the digital signal processor, wherein a first one of the plurality of Nyquist subcarriers carries data indicative of a first one of the plurality of independent data streams, and a second one of the plurality of Nyquist subcarriers carries data indicative of a second one of the plurality of independent data streams (FIGS 16 and 17: subcarriers carry data indicative of data streams labeled A, B, C, and D).  FIG. 15 of Price is reproduced for reference.

    PNG
    media_image1.png
    567
    475
    media_image1.png
    Greyscale

With reference to FIG. 15, the inputs A, B, C, and D to the electrical modulators 82 are output by the E/O converter 50 as illustrated in FIGS 16 and 17, with modulated optical signals (labeled A, B, C, and D) based on the outputs of the electrical modulators 82 which process data streams A, B, C, and D (labeled in FIGS. 16 and 17).  

    PNG
    media_image2.png
    359
    379
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    324
    415
    media_image3.png
    Greyscale


See also [0097]: 
 FIG. 15 illustrates another embodiment of the transmitter 20 in which four baseband signals are modulated onto electrical carriers and provided to the E/O converter 50. That embodiment includes two electrical carrier sources 80 and four electrical modulators 82, although more or less electrical carrier sources 80 and electrical modulators 82 can be used. The transmitter 20 can include, for example, an E/O converter 50 with a double parallel Mach-Zehnder modulator 64, such as illustrated in FIG. 8, or on a single Mach-Zehnder modulator 64, such as illustrated in FIG. 12.
In particular, Price teaches that the embodiment of FIG. 15 can be used with the E/O converters of FIGS. 8 or 12.
US 2009/0238578 (Taylor) teaches that electrical modulators can be implemented as a DSP.  See, for example, [0008]:
A pair of Mach-Zehnder optical modulators in the transmitter allow the inphase and quadrature parts (the real and imaginary parts) of the electric field to be modulated independently. Each of the two Mach-Zehnder modulators is driven by an electrical signal set by a digital-to-analog (D/A) converter, which in turn, is controlled by a digital signal processor. The DSP calculates the electric field of the precompensated optical signal such that after propagating through the known chromatic dispersion of the fiber optic transmission system the correct optical signal arrives at the receiver. The receiver may be a direct detection receiver, given that the precompensated optical signal is calculated to become an on-off modulated signal after propagation through the optical fiber. Alternatively, the receiver may be of a more advanced design, such as a coherent receiver, and the optical signal arriving at the receiver may then be a phase modulated signal.
This teaching specifically includes optical transmitters and specifically teaches that it can be used with Mach-Zehnder modulators.  
FIG. 33 of Price shows that a range of spacing is possible, with some being closer than others or overlapping.  

    PNG
    media_image4.png
    781
    476
    media_image4.png
    Greyscale

See also Price at [0114] which discusses that different spacing is possible.  
US 2006/0280510 (“Onaka”) teaches it was known that different signal formats can have different baud rates.  See, for example, Onaka at [0111]:
For example, it is well known that if transmission format (SONET/SDH, OTN or the like) is different even when the transmission rate of payload is identical, communication rate ( Baud Speed) is different.
US 2013/0286847 (Schmidt) teaches an optical receiver 260 in FIG. 4 including photodiodes 440 that receives at least a portion of the received signal, and circuitry that outputs the data streams (e.g., the DSP 455).  Schmidt at [0053] also teaches:
 LO 410 may be a device that may be used to discriminate channel(s) of interest from multiple channels that may be incident on receiver 260, such as a laser. In one implementation, LO 410 in conjunction photodetectors 440 may perform a filtering function. LO 410 may be controlled by control module 490 to set the frequency of LO 410 to a particular frequency (e.g., receiver channel 435). Optical signal 405 may be mixed with receiver channel 435 from LO 410, and depending on the frequency or frequencies in optical signal 405, the combination of receiver channel 435 and optical signal 405 may or may not be received by DSP 455.
Also, Schmidt at [0055] teaches that the LO can sweep across frequencies to select between different channels.  See also [0059] which discusses the filter being tunable to a desired channel, and also having an adjustable bandwidth:
 Tunable filter 425 may include a filter, such as an optical filter, that may be adjusted to set the optical frequency of the filter. Tunable filter 425 may be controlled by control module 490 and/or a network control plane, such as network control plane 270, to adjust the optical frequency, bandwidth, or both (as part of the receiver settings). Tunable filter 425 may be located in the signal path after the tap of MPD 485 and may be before or after polarization splitting element 420. Tunable filter 425 can be a fixed bandwidth and filter shape, or adjustable bandwidth and/or shape. Tunable filter 425 may also include a ring resonator, or the tunable optical filter based on a Bragg grating, an AWG, a Mach-Zehnder interferometer, a Fabry-Perot interferometer, or other structures using diffraction, reflection, polarization, and/or interference to obtain the desired optical filtering. For example, tunable filter 425 may include a filter with a second order super-Gaussian profile and 400 GHz optical bandwidth, or other filter shapes and optical bandwidths may also be used.

US 2010/0172649 (Graves) at FIG. 1 teaches an optical transceiver including a transmitter, receiver, and input/output fiber, all coupled by a circulator 160.  

    PNG
    media_image5.png
    836
    523
    media_image5.png
    Greyscale

The fiber 170 from the transmitter is SMF, and the other two fibers 180, 190 are MMF.  See, for example, [0018]:
[0018] FIG. 1 is an illustration of an example optical train for a transceiver according to the invention. The system includes a telescope 110, a deformable mirror 124 and a wavefront sensor 120. The deformable mirror 124 and wavefront sensor 120 are located in the optical path of the telescope, with the wavefront sensor 120 downstream of the deformable mirror 124. The system also includes an optical circulator 160, with three ports. A single mode fiber 170 is coupled to port 1, a multimode fiber 180 to port 2 and a multimode fiber 190 to port 3. The other end of multimode fiber 180 functions as the optical input (or output) of telescope 110. 
US 2012/0154783 (Goldberg) at FIG. 5 teaches an optical transceiver.  

    PNG
    media_image6.png
    281
    478
    media_image6.png
    Greyscale

In particular, there is an optical transmitter source 510 into fiber 511, routing through mirror 530 into the core 543 of DCF 540 (see also [0031]: “… coupled into the core (e.g., 543) of a DCF fiber (e.g., 540)”). signal into DCF 540 and propagating to the right (see also FIG. 1: transmitting signal into DCF 140 followed by transmit/receive lens 150 and into free space); and receiving signal that is shown moving right to let into the double cladding fiber (see also FIG. 1: free space signal from right to left, into transmit/receive lens 150 and into DCF 140).  Goldberg also teaches the core of the fiber 511 can be the same as the core of the DCF (e.g., see [0031]: “If the cores (e.g., 513 & 543) of the two fibers are identical …”), and teaches the DCF can be single mode (e.g., see [0030]).  Goldberg at FIG. 5 illustrates the use of a receiver 520 with a multimode fiber 521 carrying the received signals to the receiver 520.  
US 2018/0175963 (Soto) at FIG. 6A teaches an optical transceiver. 

    PNG
    media_image7.png
    857
    475
    media_image7.png
    Greyscale


This illustrates a PD 315a and linear amp 317a on the receiver side.  
Regarding claim 44, the prior art of record fails to teach, in combination with other claim limitations, an input operable to receive a second plurality of Nyquist subcarriers, each of which carrying a corresponding one of a second plurality of signals, each of the second plurality of signals being indicative of a respective one of a second plurality of independent data streams; and a second digital signal processor operable to output at least one of the second plurality of independent data streams based on the digital output.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN E WOLF/            Primary Examiner, Art Unit 2636